Porter, J.
(dissenting) : I concur in the foregoing dissent. The reply, in my opinion, furnishes a very fair example of a departure in pleading. It answers every test. It enlarges the ground upon which recovery was sought originally and fortifies the petition. Evidence of some of the facts relied upon in the reply could not have been received under the original pleading. For instance, under the petition proof of the value of the wheat at the time of the alleged conversion would have been proper; under the facts set forth in the reply the value of the wheat was not involved, but the contract price was. Unless we are to discard á most salutary rule of pleading and depart from previous rulings of this court the- judgment should be reversed.